department of the treasury internal_revenue_service washington d c jun - tax_exempt_and_government_entities_division uics legend taxpayer a taxpayer b company c company d company e bank f association g matter in arbitration company v individual d individual e attorney f law firm h state sdollar_figure ira x date page date date date date date date date date date month month month amount amount amount amount amount amount amount amount amount amount page amount percentage dear this is in response to a ruling_request dated dated iras concerning the status of contributions to your individual_retirement_accounts s supplemented by correspondence the facts upon which you base your request are as follows in are residents of state s taxpayer a is married to taxpayer b taxpayers a and b taxpayer a terminated employment with company v which sponsored one or more retirement plans represented to be qualified within the meaning of sec_401 of the internal_revenue_code in which taxpayer a participated at his termination taxpayer a was entitled to receive distributions from said retirement plans on or about date taxpayer a opened two accounts with company c a firm which is a member of association g one of the accounts was a joint account in the names of taxpayers a and b which was funded with their savings in the amount of amount the second account was an individual_retirement_account ira set up and maintained in the name of taxpayer a described in sec_408 of the internal_revenue_code code and funded with amounts received from the qualified_retirement_plan s maintained by company v totaling amount amount sec_1 and totaled amount individual d employed as a financial advisor with company c managed taxpayer a’s company c ira as of month the value of taxpayer a’s ira held with company c had decreased significantly by approximately amount during month taxpayer a transferred by means of a trustee to trustee transfer the amount remaining in his company c ira to another ira set up and maintained in the name of taxpayer a described in sec_408 of the internal_revenue_code with company d a firm which is a member of association g individual e employed as a financial advisor with company d managed taxpayer a’s company d jra as of month the value of taxpayer a’s ira held with company d had decreased significantly by approximately amount on or about date taxpayer a transferred by means of a trustee to trustee transfer the amount remaining in his company d ira to another ira set up and maintained in the name of taxpayer a described in sec_408 of the internal_revenue_code with bank f on or about date taxpayers a and b instituted an association g arbitration proceeding against company c and company d matter in arbitration the matter in arbitration alleges that individual d was employed as a financial advisor by company c it also alleges that individual e was employed as a financial advisor by company d page the matter in arbitration contains a factual allegation to the effect that company c through to invest their funds including taxpayer a’s ira individual d advised taxpayers a and b contrary to their ‘ stated investment objectives and risk tolerance the matter in arbitration also alleges that company d through individual e although aware that taxpayers a and b were looking for a more conservative investment approach so as to protect the remainder of their life savings ‘ failed to invest their funds accordingly but instead invested in a savings portfolio which was comprised of equities and had no fixed income securities based on the above allegations and other allegations contained in the matter in arbitration taxpayers a and b alleged that the actions of companies c and d constituted negligent misrepresentation and omission breach es of contract negligence and violations of state s securities law furthermore the actions of companies c and d were the proximate cause s of the losses suffered by taxpayers a and b with respect to the investments the losses referenced above-in amount sec_3 and taxpayers a and b were represented by attorney f licensed to practice law in state s on or about date and date taxpayers a and b entered into settlement agreement s with companies c and d in one agreement company e the successor_in_interest to company c agreed to pay taxpayers a and b amount in exchange for taxpayers a and b dismissing with prejudice their claim against company e company d agreed to pay taxpayers a and b amount in exchange for taxpayers a and b dismissing with prejudice their claim against company d in the second settlement agreement amount and amount totaled amount from documentation contained in the file it appears that the above-referenced settlement s were the result of arm’s-length negotiations between various parties with adverse interests and your authorized representative has asserted on your behalf that they were pursuant to the settlement agreement the date matter in arbitration against companies c now company e and d was dismissed pursuant to the provisions of the settlement agreement reached between taxpayers a and b and company e on or about date a check in the amount of amount was sent by company e to law firm h the law firm with which attorney f was associated on or about date said check was deposited into a law firm h trust account pursuant to the provisions of the settlement agreement reached between taxpayers a and b and company d on or about date a check in the amount of amount was sent by company d to law firm h the law firm with which attorney f was associated on or about date said check was deposited into a law firm h trust account the settlement agreements did not specify the portions of amount sec_5 and that represented taxpayer a’s ira losses on or about date taxpayers a and b’s counsel issued and delivered to said taxpayers two separate checks totaling amount which reflected the sum of the settlement proceeds paid_by page companies c and e less attorneys fees and expenses associated with the matter in arbitration and related settlement s one check totaled amount and was payable to taxpayers a and b jointly the second check was in the amount of amount and was made payable to ira x an ira in the name of taxpayer a on or about date taxpayer a delivered said second check the amount check to bank f to be placed into his ira date occurred approximately days after date date occurred within days of both date and date it is represented that amount represents approximately percentage of amount said percentage was intended to equal or at least approximate the percentage of losses_incurred in taxpayer a’s ira accounts held in companies c now company e and company e as compared to the total losses suffered by taxpayers a and b during the time company c now company e and company d held their accounts both ira and non-ira accounts based upon the foregoing you request the following rulings that for purposes of determining how much if any of amount received as settlement proceeds by taxpayer a should be treated as representing ira losses_incurred by taxpayer a said amount should be allocated between taxpayer a’s ira and non-ira accounts in proportion to the loss es incurred in each account and that taxpayer a’s receipt of amount pursuant to the above described settlement s of arbitration proceeding s and its subsequent contribution into an ira set up and maintained in his name with bank f constituted a valid rollover transaction within the meaning of sec_408 of the internal_revenue_code with respect to the requested letter rulings sec_408 of the code provides that for purposes of this section the term individual_retirement_account means a_trust created or organized in the united_states for the exclusive benefit of an individual or his beneficiaries but only if the written governing instrument creating the trust meets certain requirements among these requirements is the one found in paragraph of sec_408 which states that except in the case of a rollover_contribution described in subsection d in sec_402 sec_403 sec_403 or sec_457 e no contribution will be accepted unless it is in cash and contributions will not be accepted for the taxable_year in excess of the amount in effect for such taxable_year under sec_219 on behalf of any individual sec_408 of the code provides the general_rule for the tax treatment of distributions from iras this section provides in pertinent part that except as otherwise provided in subsection qd any amount_paid or distributed out of an individual_retirement_plan or under an individual_retirement_annuity shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code establishes an exception to the contribution rules of sec_408 and the income inclusion rule_of sec_408 for certain transactions characterized as rollover page contributions under sec_408 an amount is described in paragraph as a rollover_contribution if it meets the requirements of subparagraphs a and b subparagraph a of sec_408 of the code states in pertinent part that paragraph of sec_408 does not apply to any amount_paid or distributed out of an individual_retirement_account or individual_retirement_annuity to the individual for whose benefit the account or annuity is maintained if -- i the entire amount received including money and any other_property is paid into an individual_retirement_account or individual_retirement_annuity other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution subparagraph b of sec_408 in short provides that this paragraph does not apply to any amount described in subparagraph a i received by an individual from an ira account or annuity if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in that subparagraph from an ira account or annuity which was not includible in his gross_income because of the application of this paragraph with respect to the requested letter rulings it has been represented that taxpayers a and b initiated an arbitration action against company c now company e and company d relating to significant losses in value of various investments including an ira set up and maintained in the name of taxpayer a the arbitration action alleged various causes of said losses of value relating to activities taken either by company c now company e company d or other named parties allegedly acting as the agents of said companies said arbitration action was settled in good_faith pursuant to said settlement taxpayers a and b recovered after attorney’s fees were deducted amount which represented losses suffered in both taxpayer a’s ira and in non-ira property held jointly by taxpayers a and b amount was rolled over into an ira described in code sec_408 set up and maintained in the name of taxpayer a within 60-days of the date taxpayers a and b received amount in this case the service has noted that amount non-ira monies and amount ira monies totaled amount the service also notes that amount is approximately slightly more than percentage of amount furthermore amount the amount rolled over into taxpayer a’s ira is approximately percentage of amount the full recovery under the settlement agreements the above reference settlement proceeds were designed to replace a portion of taxpayers a and b losses ira and non-ira due to alleged misconduct on the part of the above named respondents additionally in this case the service notes that no distribution occurred until the issuance of checks in amount and amount by company e successor_in_interest to company c and company d respectively in this case as indicated above the service notes that the settlement agreement s did not specify which portion s of amount sec_5 and were allocable to taxpayer a’s ira losses in the absence of such specification the service concludes that it is appropriate to allocate a pro-rata portion of amount amount which is approximately percentage of amount to said ira losses page accordingly based on the particular facts and circumstances presented herein we hold that taxpayer a’s receipt of amount from companies e and d as the replacement of a portion of his original ira pursuant to the above-reference arbitration action settlements and the payment of this amount to the newly-established individual_retirement_account ira x at bank f represented a valid rollover thus with respect to your ruling requests we conclude as follows that for purposes of determining how much if any of amount received as settlement proceeds by taxpayer a should be treated as representing ira losses_incurred by taxpayer a said amount should be allocated between taxpayer a’s ira and non-ira accounts in proportion to the loss es incurred in each account and that taxpayer a’s receipt of amount pursuant to the above described settlement s of arbitration proceeding s and its subsequent contribution into an ira set up and maintained in his name with bank f constituted a valid rollover transaction within the meaning of sec_408gi of the internal_revenue_code this ruling letter is based on the assumption that all of taxpayer a’s iras were described in code sec_408 as represented it also assumes that the contributory ira set up and maintained in the name of taxpayer a with bank f described above meets the requirements of code section additionally it assumes the correctness of all facts and representation sec_408 as represented made with respect thereto a copy of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office if you have any questions concerning this letter_ruling please contact id who may be reached a not a toll-free number _ esquire fax enclosures deleted copy of this letter notice of intention to disclose sincerely yours employee plang technical group
